Citation Nr: 0016704	
Decision Date: 06/23/00    Archive Date: 06/28/00

DOCKET NO.  99-02 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease, left knee.

2. Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease, right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel



INTRODUCTION

The veteran has verified active duty from June 1986 to July 
1996, and he served for 12 years, 11 months, and 15 days 
prior to that time, including a verified period from July 
1973 to June 1975.  His appeal comes before the Board of 
Veterans' Appeals (Board) from a June 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.

The veteran's knees were originally service connected at a 
noncompensable evaluation, and the disabilities were 
characterized as recurrent knee strains bilaterally.  
However, the RO in December 1998 increased the evaluations to 
10 percent disabling for each knee, and his disabilities were 
recharacterized as degenerative joint disease in each knee.


FINDINGS OF FACT

1.  The RO has obtained and fully developed all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  The veteran's degenerative joint disease of the left knee 
manifests no atrophy or swelling and he can currently flex to 
120 degrees, but he reports pain on walking or standing too 
long and he has crepitus on passive motion with mild 
instability of the knee.

3.  The veteran's right knee also manifests no atrophy or 
swelling and he can currently flex to 120 degrees, but again 
he reported pain, although there was no lateral instability 
on objective testing.



CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 10 percent for 
degenerative joint disease, left knee, have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5010-5003.

2.  The criteria for an initial evaluation of 10 percent for 
instability, and no more, of the veteran's left knee have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5257, 5260, 5261 (1999)

3.  The criteria for an initial evaluation in excess of 10 
percent for degenerative joint disease, right knee, have not 
been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has contended that he has bilateral degenerative 
joint disease in his knees, and he must take medication to 
control his symptoms.  He has stated that he has pain in his 
knees when he stands or walks for any period of time.  As a 
preliminary matter, the Board finds that the veteran has 
presented a claim that is plausible and capable of 
substantiation when viewed in the light most favorable to the 
claim; the claim is therefore well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  The Board is 
also satisfied that the RO has obtained and fully developed 
all relevant evidence necessary for the equitable disposition 
of the appeal.  

Disability evaluations are determined by applying the 
criteria set forth in the Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4 (1999).  The 
Board attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned evaluation is based, as far as practicable, on the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that, where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Furthermore, 
because this is an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55 (1994), that the present level of 
disability is of primary importance, is not applicable.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Therefore, 
at the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as staged ratings.  Id. at 125.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40; see also DeLuca v. 
Brown, 8 Vet. App. 202 (1995) (holding that when a veteran is 
rated under a code that contemplates limitation of range of 
motion, 38 C.F.R. §§ 4.40 and 4.45 must be considered, and 
any additional range of motion loss due to pain, weakened 
movement, excess fatigability, or incoordination must be 
noted).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and, (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45.

The Office of General Counsel (GC) has issued two opinions 
pertinent to claims of entitlement to higher evaluations for 
knee disabilities.  These GC opinions reflect that a veteran 
who has X-ray evidence of arthritis and instability of the 
knee may be evaluated separately under Diagnostic Codes 5003 
and 5257, provided that additional disability is shown.  
VAOPGCPREC 23-97 (July 1, 1997) (23-97); VAOGCPREC 9-98 
(August 14, 1998) (9-98).  Additional disability is shown 
when a veteran meets the criteria for a noncompensable 
evaluation under either DC 5260 or 5261, which include 
flexion limited to 60 degrees or extension limited to 5 
degrees, or when there is painful motion such that it adds to 
the actual limitation of motion shown under DC 5260 or DC 
5261.  9-98 at paragraphs 1, 6.  A separate evaluation may 
also be granted under DC 5003 and 38 C.F.R. § 4.59, when a 
veteran technically has full range of motion that is 
inhibited by pain.  9-98 at paragraphs 4, 6; see also 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991). 

Service connection was established in June 1997 from the time 
of the veteran's separation from active service and his knee 
disabilities are each currently evaluated as 10 percent 
disabling under Diagnostic Codes (DC) 5003, 5010, and 5257. 
Under DC 5257, which governs ratings of knee impairments, a 
10 percent rating is warranted for slight recurrent 
subluxation or lateral instability.  A 20 percent rating is 
warranted for moderate recurrent subluxation or lateral 
instability and a 30 percent rating is warranted for severe 
recurrent subluxation or lateral instability.  38 C.F.R. 
§ 4.71a, DC 5257.

Under DC 5010, arthritis due to trauma and substantiated by 
X-ray findings should be rated as degenerative arthritis.  
Under DC 5003, degenerative arthritis (hypertrophic or osteo-
arthritis) established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate DC's for 
the specific joint or joints involved (DC 5200, etc.).  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint affected by limitation of motion, 
to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, DC's 5003, 
5010.

Other DC's that are pertinent to the veteran's bilateral 
knees include 5260 and 5261.  Under DC 5260, a zero percent 
rating is warranted if flexion of the leg is limited to 60 
degrees.  A 10 percent rating is warranted if flexion is 
limited to 45 degrees, and a 20 percent rating is warranted 
if flexion of the leg is limited to 30 degrees.  A 30 percent 
rating is warranted if flexion is limited to 15 degrees.  
38 C.F.R. § 4.71a, DC 5260.

Under DC 5261, a zero percent rating is warranted if 
extension of the leg is limited to 5 degrees.  A 10 percent 
rating is warranted if extension is limited to 10 degrees.  A 
20 percent rating is warranted if extension of the leg is 
limited to 15 degrees.  A 30 percent rating is warranted if 
extension is limited to 20 degrees.  A 40 percent rating is 
warranted if extension is limited to 30 degrees.  A 50 
percent rating is warranted if extension is limited to 45 
degrees.  38 C.F.R. § 4.71a, DC 5261.

Service medical records, including outpatient treatment notes 
dated June 1996 and an X-ray report of June 1996, show that 
the veteran had degenerative joint disease in both knees when 
he was separated from service.  The veteran had also 
complained of left knee pain.

According to a VA examination report of February 1997, the 
veteran was employed full time in the security field.  He 
reported that he had recurrent sports-related injuries during 
service to both knees, resulting in pain and swelling.  The 
veteran stated that he sometimes wore knee braces on both 
knees.  Although he had not had any arthroscopes or MRI's 
performed, he said he medicated himself with Feldene.  On 
physical examination of the knees, the veteran had no 
tenderness or effusion.  Flexion was 110 degrees bilaterally, 
and he stopped at his full thighs without complaint.  His 
ligaments were intact.  McMurray's and Apley were negative, 
and he had crepitus noises with some movement of the knee, 
but there was no clicking of meniscus noted bilaterally.  The 
examiner diagnosed bilateral knee strain.  An X-ray report 
prepared in March 1997 showed that his knees demonstrated no 
evidence of fracture, dislocation, or other joint pathology.

A July 1998 VA examination report shows that the veteran 
complained of right knee pain going up stairs.  He did not 
need a cane, but he used a knee brace and he took Feldene 
every day and Motrin for his knees.  He stated that he felt 
knee pain mainly in the lower portion of the patella.  
Physical examination showed that he had no atrophy of the 
musculature of the legs.  However, there was bony abnormality 
in the inferior portion of the right.  The examiner noted 
that there was no swelling.  The veteran had crepitus on 
passive range of motion bilaterally, but more on the left.  
He had no lateral instability or anterior laxity of the right 
leg.  However, there was mild lateral instability of the left 
knee.  Flexion was 120 degrees proximally bilaterally and the 
strength versus resistance was 5/5.  From the veteran's 
history and examination, the examiner stated that the veteran 
had pain mainly along the joint lines, as he was normally on 
his feet.  This pattern fitted more of a chronic anterior 
knee pain called patellofemoral syndrome.  The examiner 
ordered X-rays to be performed.  These X-rays showed that the 
veteran had mild degenerative joint disease bilaterally.  The 
joint space was relatively preserved and there was no 
evidence of joint effusion.

After a review of the foregoing evidence, the Board concludes 
that an evaluation of 10 percent for each the veteran's knees 
is warranted under DC 5010-5003.  As stated above, the X-ray 
in July 1998 showed that the veteran had mild degenerative 
joint disease in both knees.  The RO applied the code for 
arthritis and assigned a 10 percent evaluation.  The clinical 
record shows that the veteran has flexion in his knees 
bilaterally from zero to 120 degrees.  Thus, a noncompensable 
evaluation would be applicable under DC's 5260 and 5261.  
Nonetheless, because the July 1998 X-ray confirms that he has 
arthritis in his knees, a 10 percent evaluation is warranted 
for pain due to arthritis, even in the absence of compensable 
evaluation under DC's 5260 and 5261.  The Board notes, 
however, that a 20 percent evaluation is not warranted under 
DC 5003 because the X-ray evidence does not show involvement 
of two or more major joints or two or more minor joint groups 
of each leg, with occasional incapacitating exacerbations.  
Thus, he is not entitled to a 20 percent evaluation for each 
knee under DC 5010-5003.

The Board has also reviewed the veteran's service medical 
records, which are positive for several incidents involving 
various sporting events during which the veteran injured his 
knees.  In light of the mild instability in the veteran's 
left knee, the Board concludes that a separate 10 percent 
evaluation is warranted under DC 5257; however, his right 
knee symptoms do not warrant the additional evaluation under 
that code.  The Board is basing this determination on the 
latest clinical evidence; the examiner in July 1998 indicated 
that the veteran had mild instability in the left knee.  As 
stated above, a 10 percent evaluation is warranted under DC 
5257 for slight instability.  The characterization of 
"mild" instability in the left knee is closely analogous to 
a finding of slight instability using the language of DC 
5257.  Thus, the veteran is entitled to an additional 10 
percent using DC 5257.  However, the higher evaluation is not 
warranted because "mild" instability does not equate with a 
finding of "moderate" instability.  In terms of the 
veteran's right knee, he is not entitled to an additional 
compensable evaluation under DC 5257 because the examiner in 
July 1998 reported that there was no lateral instability or 
anterior laxity of the right knee.  The clinical record is 
silent regarding right knee instability or subluxation, and a 
compensable evaluation for the right knee under DC 5257 is 
not warranted.

In summary, the Board has concluded that the veteran is not 
entitled to evaluations in excess of 10 percent for arthritis 
in each of his knees, but he is entitled to an addition to a 
10 percent evaluation for slight instability in his left knee 
under DC 5257.  There has not been a showing of subluxation 
or lateral instability in his right knee.  The Board 
emphasizes that the additional 10 percent evaluation for the 
veteran's left knee under DC 5257 is a separate evaluation 
than the evaluation for arthritis.

The veteran has repeatedly complained of bilateral knee pain, 
and the Board has considered DeLuca v. Brown, 8 Vet. App. 202 
(1995), but the record does not reflect that he has any 
additional range of motion loss due to pain.  Rather, he had 
flexion to 120 degrees at the VA examination in July 1998 and 
he stopped at his full thigh without complaint in February 
1997.  As such, the holding in Deluca does not apply, 
especially in the absence of evidence showing weakened 
movement, excess fatigability, or incoordination.  Moreover, 
the Board's consideration of the applicable GC opinions is 
part of the reason that it has concluded that the veteran is 
entitled to compensable evaluations for his knees 
bilaterally.  In this regard, the X-rays have shown that the 
veteran has mild degenerative joint disease.  As stated 
above, the veteran does not meet even compensable evaluations 
for limitation of motion under either DC 5260 or DC 5261.  As 
a final matter, the Board has considered the benefit-of-the-
doubt rule, but the preponderance of the evidence is against 
the higher evaluations; thus, this doctrine will not be 
applied.



ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for degenerative joint disease, left knee, is denied.

Subject to the laws and regulations governing the payment of 
monetary benefits, entitlement to an initial evaluation of 10 
percent, and no more, for instability of the left knee is 
granted.

Entitlement to an initial evaluation in excess of 10 percent 
for degenerative joint disease, right knee, is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

